DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 - 32  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of Berkowitz U.S. Patent No. 10128678 Although the claims at issue are not identical, they are not patentably distinct from each other because claims are overlapping in scope.

Current Application: 16/183,559
US Patent: Berkowitz U.S. Patent No. 10128678
Claim 1:
A method of classifying and adjusting use of a battery, the method comprising: 
(a) obtaining values of one or more charge process parameters currently applied to or to be applied to the battery;
 (b) providing the values of the one or more charge process parameters to a battery model designed or configured to characterize the battery and the one or more charge process parameters; 
(c) receiving from the battery model, a battery charge process characteristic that provides a predicted effect of charging the battery under conditions indicated by the one or more process parameters currently applied to or to be applied to the battery, and 
(d) based on the battery charge process characteristic received from the model, (i) adjusting a charge process used to charge the battery and/or (ii) terminating use of the battery, at least temporarily.

A method to adapt a battery's charging process, wherein the battery includes at least two terminals, the method comprising: 
applying a first charge packet to the terminals of the battery, the first charge packet including a first charge pulse; 
measuring a plurality of terminal voltages which are in response to the first charge pulse, wherein each terminal voltage is a voltage between the terminals of the battery; 
determining a first charge pulse voltage (first CPV) of the battery, wherein the first CPV is a peak voltage which is in response to the first charge pulse; 
determining whether the first CPV of the battery is within a predetermined range or greater than a predetermined upper limit value, wherein the predetermined range and/or the predetermined upper limit value changes as the battery's temperature changes; and if the first CPV of the battery is outside the predetermined range or is greater than a predetermined upper limit value, adapting one or more charge or discharge pulse characteristics of the battery's charging process

A battery charging system for classifying and adjusting use of a battery, the system comprising: charging and/or monitoring circuitry designed or configured to apply a charge signal to the battery, and measure a voltage at the terminals of the battery; and control circuitry, coupled to the charging and/or monitoring circuitry, designed or configured to cause the system to:
(a) obtain values of one or more charge process parameters currently applied to or to be applied to the battery; 
(b) provide the current values of the one or more charge process parameters to a battery model designed or configured to characterize the battery and the one or more charge process parameters; 
(c) receive from the battery model, a battery charge process characteristic that provides a predicted effect of charging the battery under conditions indicated by the one or more process parameters currently applied to or to be applied to the battery, and
 (d) based on the battery charge process characteristic received from the model, (i) adjust a charge process used to charge the battery and/or (ii) terminate use of the battery, at least temporarily.

An apparatus to adapt a battery's charging process, wherein the battery includes at least two terminals, the apparatus comprising: charging circuitry, responsive to one or more control signals, to generate a charge signal which is applied to the terminals of the battery including a first charge packet, the first charge packet including a first charge pulse; 
measurement circuitry, coupled to the battery, to measure a plurality of voltages which are in response to the first charge pulse at the terminals of the battery; and 
control circuitry, coupled to the charging circuitry and the measuring circuitry, the control circuitry is configured to: 
determine a first charge pulse voltage (first CPV) of the battery, wherein the first CPV is a peak voltage which is responsive to the first charge pulse; determine whether the first CPV of the battery is within a first predetermined range or greater than a first predetermined upper limit value, wherein the predetermined range and/or the predetermined upper limit value changes as the battery's temperature changes; and 
generate the one or more control signals to adapt one or more charge or discharge pulse characteristics of the charge signal if the first CPV is outside the first predetermined range or is greater than the first predetermined upper limit value.



Regarding claims 2 – 15, and 17 – 32, the claims are dependent upon claims and 1 and 16 please see arguments above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ghantous; Dania et al.	US 20190120910
Ghantous; Dania et al.	US 20210148987
Ghantous; Dania et al.	US 20190072618
Berkowitz; Fred et al.	US 20180090947
Berkowitz; Fred et al.	US 20210296908
Ghantous; Dania et al.	US 20160116548
Gurries; Mark Nathan et al.	US 8907631
Gurries; Mark et al.	US 20150137741
Gurries; Mark et al.	US 9912181
Berkowitz; Fred et al.	US 20170346305






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859